DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-elasticity" in claim 5 (from which claim 6 depends) and 7 is a relative term which renders the claim indefinite.  The term "high-elasticity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the elasticity of the alloy indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140021396 A to Lee et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 5, Lee discloses a method of manufacturing a high-elasticity aluminum alloy, comprising steps of: charging pure aluminum and an Al-5B master alloy in a melting furnace to form a first molten metal; charging an Al-10Ti master alloy in the first molten metal to form a second molten metal; charging silicon (Si) element in the second molten metal to form a third molten metal; and tapping the third molten metal into a mold to cast the third molten metal (Lee, para [0027-0043]).
Lee does not explicitly disclose adding carbon (C) to the third molten metal to form a fourth molten metal.  However, Lee discloses that precipitated carbides (which require C to form) increase the strength of the alloy (Lee, para [0004]).  It would have been obvious to one of ordinary skill in the art at .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140021396 A to Lee et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of JP2000080430 to Sato (cited by applicant in IDS, an English language machine translation, cited in IDS, has been relied upon for examination purposes).
Regarding claim 5, Lee discloses a method of manufacturing a high-elasticity aluminum alloy, comprising steps of: charging pure aluminum and an Al-5B master alloy in a melting furnace to form a first molten metal; charging an Al-10Ti master alloy in the first molten metal to form a second molten metal; charging silicon (Si) element in the second molten metal to form a third molten metal; and tapping the third molten metal into a mold to cast the third molten metal (Lee, para [0027-0043]).
Lee does not explicitly disclose adding carbon (C), specifically in an amount of about 0.3 to 0.5 wt% to the third molten metal to form a fourth molten metal.  However, Lee discloses that precipitated carbides (which require C to form) increase the strength of the alloy (Lee, para [0004]).  
Sato discloses that C may be added to Al-Ti alloys in an amount from 0.1-1.5 wt%, specifically 0.4 wt%, in order to refine the structure of the aluminum alloy (Sato, abstract, para [0007]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.4 wt% C to a the alloy of Lee as suggested by Sato, the motivation being to refine the structure of the alloy (Sato, para [0007]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140021396 A to Lee et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of JP2000080430 to Sato (cited by applicant in IDS, an English language machine translation, cited in IDS, has been relied upon for examination purposes) as applied to claims 5 and 6 above, and further in view of applicant’s admitted prior art.
Regarding claim 7, Lee in view of Sato discloses a method of manufacturing a high-elasticity aluminum alloy as set forth above.
Lee in view of Sato does not disclose that the alloy comprises Ti in an amount of about 4 to 6 wt%; B in an amount of about 0.5 to 1.5 wt%, Si in an amount of about 10 to 12 wt% and a balance of aluminum.  However, said composition is the composition of ADC12-5Ti-1B alloys, which applicant admits in the instant specification are conventional alloys. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the ranges of 4 to 6 wt%; B in an amount of about 0.5 to 1.5 wt%, Si in an amount of about 10 to 12 wt% as the composition targets for the alloy of Lee in view of Sato, the motivation for doing so being that  said ranges are the ranges of a widely available conventional alloy that employs all of the elements required by Lee in view of Sato.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRIAN D WALCK/Primary Examiner, Art Unit 1736